Citation Nr: 1330051	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  12-30 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel







INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which determined that the appellant had no legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The decedent died in December 2009.

2.  The National Personnel Records Center (NPRC) has certified that the decedent had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The requirements for eligibility to a one-time payment from the FVEC Fund are not met.  38 U.S.C.A. §§ 107 Note, 501(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.203 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to basic eligibility for VA benefits and qualifying service under the FVEC.  VA's duties of notice and assistance are therefore inapplicable and need not be considered in this case.  See Manning v. Principi, 16 Vet. App. 534, 542-43 (2002); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

The American Recovery and Reinvestment Act was enacted February 17, 2009 and provides a one-time benefit for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund." American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5, codified at 38 U.S.C.A. §§ 107 Note (West 2002 & Supp. 2011).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens.

For eligible persons who accept a payment from the FVEC, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service . . . ."  However, nothing in the act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."  Id.

The law addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  The pertinent section provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945; and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  38 U.S.C.A. § 107 Note (Supp. 2010)

Section 1002 (c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.  38 U.S.C.A. § 107 Note (Supp. 2010).

The appellant has not submitted a copy of a marriage certificate which shows that she is the surviving spouse of the decedent.  For the purpose of this decision, the Board will assume that the appellant is the surviving spouse of the decedent.  The record does include a certificate of death showing that the decedent died in December 2009; he had filed a claim for a one-time payment from the FVEC Fund in June 2009, which is within the requisite period of time.  

Initially the decedent, and then the appellant after decedent's death, submitted copies of various certifications of military service.  These documents indicate service in the Commonwealth of the Philippines, Philippine Army and as Guerrilla.  A search  did not indicate that the decedent's name was listed in the Reconstructed Recognized Guerilla Roster (RRGR) maintained by the Manila VA RO.  

The documents submitted by the appellant do not satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as they are not an official document of the appropriate United States service department or NPRC.  Accordingly, these documents may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the FVEC.

The appellant did not submit a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  

The RO submitted the pertinent information to the NPRC for verification.  The NPRC certified on four separate occasions in July 2010. September 2011, November 2011, and July 2013, that the decedent had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces prior to July 1, 1946.  The NPRC has certified that the appellant had no qualifying service.  This verification is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The proper course for any claimant who believes there is a reason to dispute the report of the service department or the content of military records is to pursue such disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Based upon the record in this case, the decedent had no qualifying service in order to meet the basic eligibility criteria for establishing entitlement and a one-time payment from the FVEC is not warranted.


ORDER

The appellant is not eligible for a one-time payment from the Filipino Veterans Equity Compensation Fund; the appeal is dismissed.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


